Case 1:20-cv-02518-AT Document 12 Filed 03/27/20 Page 1 of1

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
VASIF “VINCENT” BASANK: FREDDY DOC#
BARRERA CARRERRO; MANUEL BENITEZ DATE FILED: 3/27/2020

PINEDA; MIGUEL ANGEL HERNANDEZ
BALBUENA; LATOYA LEGALL; CARLOS
MARTINEZ; ESTANLIG MAZARIEGOS;
MANUEL MENENDEZ; ANTAR ANDRES
PENA; and ISIDRO PICAZO NICOLAS,

 

Petitioner,

-against- 20 Civ. 2518 (AT)

THOMAS DECKER, in his official capacity as ORDER
Director of the New York Field Office of U.S.
Immigrations & Customs Enforcement; and
CHAD WOLF, in his official capacity as Acting
Secretary, U.S. Department of Homeland
Security,

 

Respondents.
ANALISA TORRES, District Judge:

 

Petitioners’ request, made at the telephonic hearing, for leave to amend their petition to
add class claims is DENIED.

SO ORDERED.

Dated: March 27, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
